DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Response to Amendment
This is in response to applicant’s amendment/response filed on 2/16/2021, which has been entered and made of record. Claims 1, 13, 17 have been amended. Claims 3, 8, 15 are cancelled. No new claims are added. Claims 1-2, 4-7, 9-14, 16-20 are pending in the application.

Allowable Subject Matter
Claims 1-2, 4-7, 9-14, 16-20 (renumbered as 1-17) are allowed.
The following is the examiner’s statement of reasons for allowance:
, prior arts of record taken alone or in combination fail to reasonably disclose or suggest the limitation of an apparatus comprising:
determine a visual acuity of the user based on the sensor data in response to the baseline EEG data indicating that the user's brain has reached a steady state, the visual acuity indicated by the sensor data relative to a threshold, the threshold comprising a value that is associated with a predefined visual acuity; and adjust one or more settings of a display of the HMD unit that has an effect on the user's visual acuity based on the determined visual -2-acuity for the user, the one or more display settings adjusted to correct for impairments in the user's visual acuity. 
Independent system claim 13 and method claim 17 recite allowable features similar to that of claim 1 discussed above and are thus considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N. FLORA whose telephone number is (571)272-5742. The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm, alternate Fridays, EST..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NURUN N FLORA/Primary Examiner, Art Unit 2619